Title: From George Washington to Thomas McKean, 6 October 1781
From: Washington, George
To: McKean, Thomas


                  Sir
                     
                     Head Quarters Camp before York Octr 6th 1781
                  
                  I have been honored with your Excellency’s favor without date, but which I suppose to have been written about the 25th ultimo, as the Revolution for sending Genll Irvine to Fort Pitt bears date the 24th.
                  Since mine to your Excellency of the 1st inst., we have been imployed in repairing the Enemy’s Works upon Pidgeon Hill, and in constructing a new intermediate Redoubt; These will serve to give security to our Troops in making their approaches.  We have been assiduously employed in making Fascines and Gabions, and in transporting our heavy Cannon, Mortars and Stores from Trebell’s landing upon James River,  In the last we made slow progress untill the arrival of the Waggons and Teams from the Northward; but it being the opinion of the Engineers that we now have a sufficient stock to commence operations, we shall this night open Trenches.
                  I take a very singular pleasure in congratulating Congress upon the very important and brilliant Victory gained by General Greene on the 8th of September.  I have the honor to be with great respect & esteem Your Excellency’s Most Obedt Servant
                  
                     Go: Washington
                  
               